             Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 1 of 23



1    SCHLEIER LAW OFFICES, P.C.
     3101 N. Central Avenue, Suite 1090
2
     Phoenix, Arizona 85012
3    Telephone: (602) 277-0157
     Facsimile: (602) 230-9250
4
     TOD F. SCHLEIER, ESQ. #004612
5
     Email: tod@schleierlaw.com
6    BRADLEY H. SCHLEIER, ESQ. #011696
     Email: brad@schleierlaw.com
7
     NATHAN GOLDBERG #61292
8    Email: ngoldberg@amglaw.com
     JOHN WEST #102034
9
     Email: jwest@amglaw.com
10   GLORIA ALLRED #65033
     Email: gallred@amglaw.com
11   ALLRED, MAROKO & GOLDBERG
     6300 Wilshire Boulevard, Suite 1500
12   Los Angeles, CA 90048
     Telephone: (323)-653-6530
13   Facsimile: (323)-653-1660
     Pro Hac Vice Applications Granted
14

15
     Attorneys for Plaintiff

16                             IN THE UNITED STATES DISTRICT COURT

17                                 FOR THE DISTRICT OF ARIZONA
18
     Briana McKnight, an individual,            )    Case No.: 2:20-cv-01956-DWL
19                                              )
                      Plaintiff,                )    SECOND AMENDED COMPLAINT
20   v.                                         )    (Pursuant To Motion for Leave to
                                                )    Amend)
21
     Brian McKnight, an individual; DOES 1-     )
22   10;                                        )    Jury Trial Demanded
                                                )
23                     Defendants.              )
                                                )
24                                              )
25


                                               -1-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 2 of 23



1          Plaintiff Briana McKnight, for her Complaint against the Defendant Brian
2    McKnight alleges as follows:
3                             INTRODUCTION AND PARTIES
4          1.    Plaintiff Briana McKnight (hereinafter referred to as “Plaintiff” or
5    “Briana”) is, and was at all times mentioned herein, a citizen of the United States and
6    of the State of Arizona, where she maintains her permanent home, is domiciled and is
7    registered to vote. Briana is the daughter of defendant Brian McKnight, a well-known
8    singer. Although the daughter of a celebrity, Briana did not publicize or draw public
9    attention to the identity of her father. Until the defendant maliciously defamed the
10   plaintiff on social media as alleged hereinafter, the public was not aware that Briana
11   was the defendant’s daughter. The defendant’s wrongful actions toward Briana took
12   place while she was a minor, and were directed at her in Arizona where she was
13   domiciled at the time. Under the circumstances described hereinafter, the defendant,
14   motivated by animosity toward Briana, set out to publicly humiliate her by falsely
15   represented to his many social media followers that she had some years earlier, and
16   while a minor, engaged in sexual relations with an older cousin.
17         2.    Defendant Brian McKnight is, as noted above, a well-known singer.
18   Plaintiff is informed and believes and based upon such information and belief alleges

19   that he citizen of the United States and of the State of Georgia, where he is domiciled,

20   has his permanent home and intends to return.

21         3.    The true names, identities or capacities of the defendants sued as DOES 1

22   through 10, inclusive, are currently unknown to the plaintiff, who has therefore sued
23
     those defendants by such fictitious names. Plaintiff is informed and believes, and based
24
     upon such information and belief alleges that each of the fictitiously named defendants
25

     is an individual, corporation, partnership, joint venture, association or other form of
                                               -2-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 3 of 23



1    legal entity that is legally responsible in some manner for the events and happenings
2
     referred to herein, and/or that caused the injuries and damages to the plaintiff as
3
     hereinafter alleged. Plaintiff will seek leave of court to amend this complaint to show
4

5    the true names, identities and/or capacities of the fictitiously named defendants when
6
     same have been ascertained.
7
           4.      Plaintiff is informed and believes, and based upon such information and
8

9
     belief alleges, that in performing the acts and omissions alleged hereinafter, and

10   otherwise at all relevant times, each of the defendants was the agent, servant,
11
     employee, partner, joint venturer and/or co-conspirator of each of the remaining
12
     defendants, and acted as within the course and scope of his authority, employment or
13

14   conspiracy, or with the ratification, approval, permission and/or consent of the other

15   defendants.
16
                                 JURISDICTION AND VENUE
17
           5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 in
18

19   that this is an action between citizens of different states and the matter in controversy

20   exceeds the sum of $75,000, exclusive of interest and costs.
21
           6.      Venue in this Court is proper pursuant to 28 U.S.C. §1391(b)(2)(b) in that
22
     a substantial part of the events giving rise to the claim, in the form of damages
23

24   sustained by Briana due to defamation, were sustained in this judicial district.
25


                                                 -3-
               Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 4 of 23



1                                   FACTUAL ALLEGATIONS
2
              7.    After the plaintiff was born, the defendant and his then wife (who is not
3
     Briana’s mother) had two sons named Niko and “BJ” before they divorced in 2003.
4

5    Briana developed a fond relationship with Niko and BJ which she maintained over the
6
     years.
7
              8.    During the years prior to the defamatory publication by the defendant
8

9
     alleged hereinafter, Briana’s relationship with the defendant went through various

10   phases. At times their relationship was cordial, and at times it became strained or all
11
     but non-existent. Until the defendant’s acts alleged hereinafter, however, the
12
     relationship between the parties, whether positive or rocky, was conducted out of the
13

14   public eye, and it was not the subject of media coverage. Briana never publicized the

15   identity of her father or his celebrity status.
16
              9.    By 2015, the defendant had little contact with Briana. She does not recall
17
     seeing him in 2016.
18

19            10.   In 2017, Briana and the defendant were in sporadic touch. Their contact

20   and the nature of their relationship, or lack of a relationship, was not publicized or
21
     otherwise in the public eye.
22
              11.   In 2018, Briana reached out in a confidential way to the defendant, to the
23

24   defendant’s second wife, and to the defendant’s manager, in an effort to establish a
25
     bond with the defendant. The defendant dismissed Briana’s efforts to bond with him

                                                   -4-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 5 of 23



1    and did not see or meaningfully communicate with her. None of those facts were
2
     publicized or otherwise in the public eye.
3
           12.    On August 10, 2019, without input or prompting from Briana (who had
4

5    not been in contact with the defendant for an extended period of time), the defendant
6
     posted an entry on his Instagram page regarding his pride in the work ethic of his
7
     current wife’s son Jack. Shortly thereafter, the defendant’s son BJ McKnight (“BJ”),
8

9
     who was himself not a public figure, posted an entry on his (BJ’s) own personal

10   Instagram page accusing the defendant of abandoning his children. Briana did not
11
     prompt BJ’s post, and had no input into it. BJ’s post did not identify Briana.
12
           13.    On August 15, 2019, Briana was still a minor. As of that time, the public
13

14   was not aware that Briana was the defendant's daughter, the media did not cover her

15   relationship (or lack of a relationship) with her father, and she had not drawn attention
16
     to the fact that she was the defendant’s daughter. Only her inner circle of friends knew
17
     who her father was. The identity of Briana’s father and/or her father’s parenting of her
18

19   had never been the concern or subject of any public controversy or attention.

20         14.    On August 15, 2019, Briana decided to share aspects of her perceptions of
21
     growing up with an unnamed absent father on her personal Instagram page. That post
22
     did not mention the defendant by name, did not describe him as a celebrity, did not
23

24   refer to his profession, and provided no identifying information about the defendant. In
25
     that post, she simply described her personal feelings as the daughter of an unnamed

                                                  -5-
             Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 6 of 23



1    father who had withdrawn from her. The crux of her post was summarized in the last
2
     lines: “Some teenage girl who deals with this sh*t constantly who can relate to me and
3
     tell her side of the story and know that she’s not alone.”
4

5           15.   Briana’s Instagram page had no commercial purpose. Briana did not
6
     advertise, publicize or otherwise alert the media or public to her father’s identity in
7
     connection with that Instagram entry. Her post was not part of any larger dialogue.
8

9
            16.   Briana’s post of August 15, 2019 was unrelated to the subjects of sex or

10   romance at all. She had never posted on the subject of sex. She had never sought or
11
     received public attention related to the subject of sex. Her private life or absence of a
12
     private life were not matters of public concern.
13

14          17.   The defendant read Briana’s post of August 15, 2019 and, even though

15   that post did not identify him by name or otherwise, it incurred or increased his hatred,
16
     ill will and anger toward her. In his hatred, ill-will and anger, he resolved to use his
17
     fame to widely circulate a vicious lie to cause Briana to suffer humiliation, emotional
18

19   distress and damage to her reputation. In addition, or in the alternative, the defendant

20   sought to preserve his image among his fans, who drove his income stream, by
21
     publicly stating that Briana was a promiscuous and incestuous minor, and thereby (he
22
     hoped) undermining Briana’s credibility regarding a post that did not even identify
23

24   him.
25


                                                 -6-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 7 of 23



1          18.    Prior to August 16, 2019, Briana, who was a minor attending high school
2
     at the time, was not a public figure. She had achieved no general fame, no notoriety, no
3
     involvement in the affairs of society and no prominence of any kind in the resolution
4

5    of public questions.
6
           19.    On August 16, 2019, the day after Briana’s post, the defendant, who had a
7
     few hundred thousand followers at the time, and who was able to attract media
8

9
     attention through his fame, posted a video clip regarding his sons and Briana on his

10   widely followed Instagram and Facebook pages. His post of that date stated: “My
11
     daughter is about to turn 18, I'll get to her in a second.” After speaking about his sons,
12
     the defendant falsely went on to publish the following about Briana:
13

14         “And unfortunately along the way, a couple years ago I caught wind that
           there was an older cousin who was above 18 who was quite possibly
15         having sex with her.”
16
     Defendant’s clip stated that he “called...to the state office for children's affairs there in
17
     Arizona” and that he “never heard anything back,” thus lending a veneer of apparent
18

19   credibility to his outrageous lies about Briana.

20         20.    Those defamatory assertions stated or implied provably false assertions of
21
     fact. In the defamatory posting, the defendant literally said that “anything I say is
22
     actual and factual” (those are his words). His statement that he had reported the matter
23

24   to law enforcement officials in Arizona reinforced the assertion that he was making
25


                                                  -7-
             Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 8 of 23



1    factual representations and suggested that the underlying “information” was credible
2
     and true. In particular:
3
                  a.     The defendant’s assertion that he received information that Briana,
4

5    when a minor, had sex with an adult cousin was a false assertion of a provable fact and
6
     implies the existence of undisclosed knowledge or factual information supporting the
7
     statement that Briana was having sex with an adult cousin when she was a minor. A
8

9
     reasonable person listening to the defendant’s defamatory statement concerning Briana

10   could conclude that the published statements assert factual matters.
11
                  b.     In the alternative or in addition, the defendant’s assertion that
12
     Briana, was unchaste because, when a minor, she had sex with an adult cousin was
13

14   defamatory in that it was a false representation of provable fact. A reasonable person

15   listening to the defendant’s defamatory statement concerning Briana could conclude
16
     that the published statements assert factual matters.
17
           21.    In fact, Briana had never engaged in any sexual contact of any kind with
18

19   any relative of any age while a minor or otherwise. Plaintiff is informed and believes

20   and based upon such information alleges that no one ever told the defendant that she
21
     had sex with a cousin or words to that effect. If something to that effect was stated, the
22
     defendant seized upon an obviously untrustworthy rumor, failed to look into its
23

24   truthfulness, disregarded the probable falsity of any such rumor, and recklessly and
25


                                                 -8-
             Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 9 of 23



1    maliciously repeated it to a large audience of his followers knowing that the repetition
2
     would cause harm to Briana.
3
           22.    At the time the defendant published the above alleged false and
4

5    defamatory statements of and concerning Briana to an audience of his fans:
6
                  a.     The defendant knew that those statements were false and he
7
     knowingly and maliciously published then without regard for the truth or the harm they
8

9
     would cause to Briana, and with the intent to cause her harm.

10                b.     If the defendant had heard some rumor to the effect that Briana,
11
     when a minor, was having sex with an adult cousin or words to that effect, the
12
     defendant had a high degree of awareness of the probable falsity of that rumor and/or
13

14   entertained serious doubts as to the truth of that rumor. Despite such disbelief or

15   doubts regarding the truth of the rumor, the defendant published it aware of its
16
     probable falsity and/or with reckless disregard for its truth or falsity.
17
                  c.     If the defendant had heard some rumor to the effect that Briana,
18

19   when a minor, was having sex with an adult cousin or words to that effect, the

20   defendant failed to investigate, or failed to use reasonable care in investigating, the
21
     truth of that rumor before publishing it to a large audience of his fans.
22
                  d.     The defendant had a subjective awareness of the probable falsity of
23

24   any rumor he was publishing, and in fact entertained serious doubts as to the truth of
25
     his publication concerning any such rumor, in that:

                                                  -9-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 10 of 23



1                        i.     Briana never indicated in any way to the defendant, from
2
     whom she was estranged and barely in contact, that she had engaged in sexual contact
3
     with any relative, or anyone at all.
4

5                        ii.    Briana’s mother never indicated in any way to the defendant,
6
     that Briana had engaged in sexual contact with any relative, or anyone at all.
7
                         iii.   Due to estrangement, the defendant did not know if Briana
8

9
     had spent any time with “cousins” or family members on her mother’s side.

10                       iv.    The defendant knew that with the exception of his late
11
     mother, Niko and BJ, Briana had extremely minimal contact with members of his
12
     family over the years prior to his defamatory statement, thus making it virtually
13

14   impossible for her to have had any kind of sexual contact with them. The defendant

15   knew for certain that Briana had spent no time at all with “cousins” on his side. The
16
     defendant knew that on those very infrequent and long ago occasions when Briana was
17
     briefly in the presence of “cousins” on his side, that he was nearby, and that she was
18

19   not alone with those “cousins,” thus making sexual contact an impossibility.

20                       v.     The defendant contacted Briana’s mother to report the
21
     supposedly devastating information he received.
22
                         vi.    The defendant did not contact any member of Briana's family
23

24   on her mother's side to investigate the alleged rumor.
25


                                                -10-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 11 of 23



1                       vii.   The defendant’s awareness of the probable falsity of the
2
     rumor is evidenced by his vague statement that he “caught wind” of sexual activity “a
3
     couple of years ago.”
4

5                       viii. The defendant knew that at the time of the alleged sexual
6
     activity, Briana was so young that time alone, unsupervised and in isolated spaces
7
     suitable to sexual activity with older “cousins” was unlikely.
8

9
           23.    The defendant’s posting on August 16, 2019 contained other statements

10   and omissions which illustrate his hatred and ill-will for Briana.
11
                  a.    To hurt her, he stated that Briana’s “mother only had a child with”
12
     him “for money in the first place” and that her mother instituted the estrangement
13

14   between him and Briana.

15                b.    The defendant stated that Briana had sex as a minor with an older
16
     “cousin.” The defendant did not identify the older cousin he referred to because his
17
     goal was to hurt Briana, and because there was no such “cousin.”
18

19                c.    The defendant stated that Briana’s mother had, “a couple of years

20   ago” done something which “completely estranged her from us.” When he made that
21
     statement, the defendant knew (1) that in April of 2017, Briana had sent him
22
     condolences on the death of his mother, (2) that in June of 2017, Briana sent him
23

24   birthday wishes, (3) that in June of 2017, Briana sent him father’s day wishes, (4) that
25
     in May of 2018, Briana reached out via text to his wife stating that she wanted to get in

                                                -11-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 12 of 23



1    touch with her father and to mend her relationship with him, and that the response was
2
     only to wish Briana well, (5) that later in May of 2018, Briana texted the defendant
3
     that she loved him, and that he responded by texting her “can I call you later?” but he
4

5    failed to do so, and (6) that in November of 2018, Briana reached out to the
6
     defendant’s manager stating that she wanted her father’s phone number (which was
7
     never provided).
8

9
                  d.     The defendant falsely stated that he never missed a child support

10   payment pertaining to Briana, and also stated that she went to “one of the most
11
     incredible private schools in Arizona, so I don’t know where this is all coming from,”
12
     suggesting that Briana was unworthy of credibility.
13

14                e.     Briana's mother was never contacted by any law enforcement

15   representative concerning alleged sexual contact between Briana and any relative (or
16
     other person) while she was a minor.
17
           24.    The defendant had an identifiable group of children, some of whom were
18

19   named in his post along with his current wife, Leilani (who was also named in the

20   post). He knew that Briana, who for years used the last name “McKnight,” could be
21
     identified from his post, particularly in light of his disclosures in the post that she was
22
     in Arizona and attended a private school. He drew attention to her and assured the
23

24   public of the ability to identify Briana.
25


                                                 -12-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 13 of 23



1          25.    At all relevant times, the defendant knew that the publication of a
2
     representation that Briana was unchaste and had engaged in incestuous sex as a minor
3
     would be devastating to her emotionally and damaging to her reputation. With that
4

5    knowledge, and for the purpose of harming her emotionally and harming her
6
     reputation, the defendant deliberately and recklessly made that representation to a large
7
     audience of his fans.
8

9
           26.    At all relevant times, the defendant knew that the publication of a

10   statement that he had information that Briana engaged in sex as a minor with a cousin
11
     would be devastating to her emotionally and damaging to her reputation. With that
12
     knowledge, and for the purpose of harming her emotionally and harming her
13

14   reputation, the defendant deliberately and recklessly presented that representation

15   before a large audience of his fans and before the media.
16
           27.    Predictably, and as the defendant intended, the media picked up the false
17
     story of Briana’s supposed sexual relationship with a cousin while she was a minor,
18

19   thus magnifying the impact of the defamation upon her.

20         28.    The defendant’s false publication of the factual assertion that Briana had
21
     while a minor engaged in sexual relations with an older cousin was false, defamatory
22
     and unprivileged. It had a natural tendency to injure.
23

24

25


                                                -13-
              Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 14 of 23



1                                  FIRST CAUSE OF ACTION
2
                            (For Defamation Against All Defendants)
3
              29.   By this reference, plaintiff incorporates the allegations of paragraphs 1
4

5    through 28, inclusive, hereof as though fully set forth at this point.
6
              30.   On August 16, 2019, the defendant published the above-alleged
7
     defamatory statements imputing unchastity to the plaintiff.
8

9
              31.   The defendant’s statements were false, defamatory, unprivileged and has

10   a natural tendency to injure or cause special damage.
11
              32.   As a result of defendant's publication of the defamatory statements, the
12
     plaintiff has been greatly injured in her reputation and has suffered extreme emotional
13

14   distress, shame, humiliation, pain and anguish and injury to her reputation in an

15   amount in excess of the jurisdictional minimum of the court that will be proven at
16
     trial.
17
              33.   The acts of the defendant were performed with actual malice, an evil heart
18

19   and evil mind and/or with reckless disregard for the plaintiff’s rights and feelings. As a

20   result, plaintiff is entitled to punitive or exemplary damages from all defendants in a
21
     sum according to proof at trial.
22

23

24   ///
25


                                                 -14-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 15 of 23



1                                   SECOND CAUSE OF ACTION
2
                      (False Light Invasion of Privacy Against All Defendants)
3
           34.    By this reference, plaintiff incorporates the allegations of paragraphs 1
4

5    through 28, inclusive, hereof as though fully set forth at this point.
6
           35.    As a private person, plaintiff is entitled to her privacy free from invasion
7
     through the publication of false statements and innuendo.
8

9
           36.    On August 16, 2019, the defendant gave publicity to a matter concerning

10   plaintiff as alleged hereinabove that placed plaintiff in a false light, thereby invading
11
     plaintiff’s privacy.    Defendant’s conduct was highly offensive to plaintiff and
12
     defendant acted with knowledge or in reckless disregard as to the falsity of the
13

14   publicized matter and the false light in which plaintiff would be placed.

15         36.    As a direct and proximate result, plaintiff has sustained damage to her
16
     reputation and has sustained mental and emotional distress, pain and suffering and
17
     embarrassment as a result of defendant’s actions.
18

19         37.    The acts of the defendant were performed with actual malice, an evil heart

20   and evil mind and/or with reckless disregard for the plaintiff’s rights and feelings. As a
21
     result, plaintiff is entitled to punitive or exemplary damages from all defendants in a
22
     sum according to proof at trial.
23

24

25


                                                 -15-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 16 of 23



1                                    THIRD CAUSE OF ACTION
2
                             (Breach of Contract Against All Defendants)
3
           38.    By this reference, plaintiff incorporates the allegations of paragraphs 1
4

5    through 6, inclusive, hereof as though fully set forth at this point.
6
           39.    The plaintiff was born on November 26, 2001.
7
           40.    On or before November 23, 2003, while the plaintiff was a minor, the
8

9
     defendant entered into a written contract with Patricia Driver, the defendant’s mother,

10   which was expressly made with the plaintiff as the intended third party beneficiary. A
11
     true and correct copy of that contract, which was incorporated into a “Stipulate
12
     Judgment of Paternity” (“the Contract”) that was filed in a family law proceeding in
13

14   Maricopa County, Arizona, is attached as Exhibit “A” hereto. The Contract provides in

15   relevant part as follows:
16
           “On or before January 1, 2004, [Brian McKnight] shall obtain and
17         maintain a whole life, universal or similar insurance policy on his life in
           the face amount of $1 million with [Briana McKnight] as the sole
18
           irrevocable beneficiary. Irrespective of what type of life insurance policy
19         [Brian McKnight] obtains on his life for the benefit of the minor child, the
           terms of the policy shall provide that, by the time [Briana McKnight]
20         reaches the age of 18 and has graduated high school, she will have a
21
           million dollar life insurance policy on his life free of any further premium
           payment obligations.”
22

23
           41.    At all relevant times, the defendant and Patricia Driver intended to
24
     directly benefit the plaintiff in entering into the Contract, and their intention to do so is
25


                                                 -16-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 17 of 23



1    indicated in the Contract itself. The promise in the Contract was made to the plaintiff,
2
     who was the primary party in interest as to that promise.
3
           42.    The plaintiff turned 18 on November 26, 2019.
4

5          43.    As of November 26, 2019, the Defendant had failed to pay the premiums
6
     on the $1 million dollar life insurance policy that the Contract required him to fully
7
     pay for by the time the plaintiff reached the age of 18 and graduated from high school.
8

9
     Defendant otherwise failed to put such a life insurance policy in place. There is no

10   fully paid $1 million policy of life insurance on the life of the defendant in existence.
11
           44.    The defendant breached the Contract by failing to procure and/or pay for a
12
     million dollar life insurance policy on his life for the benefit of the plaintiff free of any
13

14   further premium payment obligations by the time the plaintiff reached the age of 18

15   and graduated from high school. Plaintiff is informed that the defendant failed to pay
16
     no less than $100,040.00 in premiums on the required policy. Defendant otherwise
17
     failed to procure the required policy.
18

19         45.    By virtue of that breach, plaintiff is entitled to all damages proximately

20   caused by the breach and/or all damages within the contemplation of the parties at the
21
     time they entered into the Contract, including but not limited to damages measured by
22
     the cost of procuring such a life insurance policy at this time or damages measured by
23

24   the amount necessary to replicate the benefit that the defendant failed to procure.
25


                                                 -17-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 18 of 23



1           46.    Plaintiff is also entitled to interest on all sums owed for breach of
2
     contract, and to attorneys fees according to law.
3
                                FOURTH CAUSE OF ACTION
4

5                             (Restitution Against All Defendants)
6
            47.    By this reference, plaintiff incorporates the allegations of paragraphs 1
7
     through 6, inclusive, and 39 through 44, inclusive, hereof as though fully set forth at
8

9
     this point.

10          48.    The purpose of the Contract was to provide for the plaintiff's financial
11
     security, as the defendant's child, in the event of the defendant's death. The plaintiff
12
     was in an especially vulnerable position when the contract was entered into in that she
13

14   was herself unable to provide the benefit that the Contract required the defendant to

15   provide for her.
16
            49.    The defendant has been unjustly enriched by his failure to pay insurance
17
     premiums on the life insurance policy that he promised to pay for and procure for the
18

19   plaintiff's benefit in that he has had the use of those funds for his own benefit while

20   denying the plaintiff a unique benefit he contracted to provide for her.
21
            50.    The defendant should not be entitled to take advantage of his own wrong
22
     by retaining the amounts he should have paid as life insurance premiums for the
23

24   benefit of the plaintiff. Such enrichment of the defendant would be unjust.
25


                                                -18-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 19 of 23



1          51.    The defendant is under a duty to make restitution to the plaintiff of the
2
     amount by which he has been enriched, in the amount of premiums he failed to pay,
3
     together with interest thereon.
4

5                                  FIFTH CAUSE OF ACTION
6
                      (Breach of the Implied Covenant of Good Faith and
7                           Fair Dealing Against All Defendants)

8          52.    By this reference, plaintiff incorporates the allegations of paragraphs 1
9
     through 6, inclusive, 39 through 44, inclusive, and 48 through 50, inclusive, hereof as
10
     though fully set forth at this point.
11

12         53.    Arizona law implies a covenant of good faith and fair dealing in every
13   contract. The implied covenant of good faith and fair dealing prohibits a party from
14
     doing anything to prevent the other contracting parties from receiving the benefit of the
15

16
     agreement.

17         54.    At the time that the Contract came into existence, and at all times prior to
18
     the plaintiff’s eighteenth birthday, there existed a special relationship between the
19
     plaintiff and the defendant in that the defendant was the plaintiff’s natural father and
20

21
     she was dependent upon his fulfillment of the Contract for her financial security. The

22   purpose of the Contract was not commercial advantage. Instead, the purpose was to
23
     provide for the plaintiff's financial security, as the defendant's child, in the event of the
24
     defendant's death. The plaintiff was in an especially vulnerable position when the
25


                                                 -19-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 20 of 23



1    contract was entered into in that she was herself unable to provide the benefit that the
2
     Contract required the defendant to provide for her.
3
           55.    By virtue of the defendant’s conduct, the plaintiff has been deprived of
4

5    the benefit of the Contract in the form of financial security upon defendant’s death.
6
           56.    The defendant’s conduct breached the implied covenant of good faith and
7
     fair dealing. The defendant intentionally breached the implied covenant by failing and
8

9
     refusing to provide for the plaintiff’s financial security in the event of his death, and by

10   keeping the funds that should have gone into premiums for himself.
11
           57.    The plaintiff is entitled to recovery of all damages proximately caused by
12
     the defendant’s breach of the implied covenant of good faith and fair dealing.
13

14         58.    The defendant acted with oppression and malice in that the defendant

15   chose to keep for himself the premiums that were required in order to provide for the
16
     plaintiff’s economic security, and thus sacrificed her security for his personal benefit.
17
     Plaintiff is therefore entitled to punitive and exemplary damages according to proof.
18

19                                 SIXTH CAUSE OF ACTION

20                            (Specific Performance All Defendants)
21
           59.    By this reference, plaintiff incorporates the allegations of paragraphs 1
22
     through 6, inclusive, 39 through 44, inclusive, and 48 through 50, inclusive, hereof as
23

24   though fully set forth at this point.
25


                                                 -20-
            Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 21 of 23



1          60.    The defendant entered into the Contract to, among other things, procure a
2
     $1 million policy of life insurance on his own life for the benefit of the plaintiff, who
3
     was then a minor, and to cause that policy to be fully paid for and in force at the time
4

5    she turned eighteen and graduated from high school.
6
           61.    The terms of the Contract were certain and fair.
7
           62.    Plaintiff did not act inequitably such that the defendant would be excused
8

9
     from his duty to perform the Contract.

10         63.    Given the defendant's fame and wealth, specific enforcement of the
11
     Contract would not inflict hardship on the defendant or the public.
12
           64.    Plaintiff has no adequate remedy at law for the defendant's failure to have
13

14   in place the fully paid contract of life insurance required by the Contract in order to

15   provide her with financial security. The subject matter of the Contact is unique in that
16
     it was intended for the plaintiff's financial security.
17
           65.    Plaintiff is entitled to issuance of a decree by the Court requiring the
18

19   defendant to put into effect a fully paid a $1 million policy of life insurance on his own

20   life for the benefit of the plaintiff, who was then a minor, and to cause that policy to be
21
     fully paid for and in force.
22
           WHEREFORE, Plaintiff prays judgment against defendants as follows:
23

24         1.     That Plaintiff be awarded general and special damages in an amount
25
     according to proof at trial;

                                                  -21-
             Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 22 of 23



1            2.      That Plaintiff be awarded punitive damages in an amount according to
2
     proof at trial;
3
             3.      That Plaintiff be awarded costs of suit; and
4

5            4.      That this Court award such other and further relief as the Court deems just
6
     and proper.
7
                                        DEMAND FOR JURY TRIAL
8
             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, plaintiff hereby demands
9
     a jury trial.
10
             DATED this 9th day of February 2021.
11
                                                      ALLRED, MAROKO & GOLDBERG
12
                                                      By: /s/ John S. West
13                                                    John S. West
                                                      Gloria Allred
14
                                                      Nathan Goldberg
15

16                                                    SCHLEIER LAW OFFICES, P.C.

17                                                    By: /s/ Tod F. Schleier
                                                      Tod F. Schleier
18                                                    Attorneys for Plaintiff Briana McKnight
19
                                           Certificate of Service
20
     I hereby certify that on the 9 day of February 2021, I electronically transmitted the attached
                                  th

21   document to the Clerk’s Office using the CM/ECF System for filing, and for transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
22
      Gregory Collins
23    Kercsmar & Feltus, PLLC
24
      7150 E. Camelback Road, Suite 285
      Scottsdale, AZ 85251
25    gbc@kflawaz.com


                                                   -22-
           Case 2:20-cv-01956-DWL Document 25 Filed 02/09/21 Page 23 of 23



1
     Jordan Susman
2
     Margo Arnold
3    Nolan Heimann, LLP
     16133 Ventura Blvd, Ste 82
4    Encino, CA 91436
     jsusman@nolanheimann.com
5
     marnold@nolanheimann.com
6    Counsel for Defendant

7    /s/ Cindy J. Anderson
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                          -23-
